Case: 17-40961      Document: 00514695056         Page: 1    Date Filed: 10/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 17-40961                              FILED
                                  Summary Calendar                      October 24, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

ALHAN SANCHEZ,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-804-3


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Alhan Sanchez pleaded guilty to conspiracy to commit hostage taking in
violation of 18 U.S.C. § 1203(a). The district court sentenced Sanchez to 324
months of imprisonment followed by three years of supervised release.
Sanchez argues on appeal that the district court erred in (1) applying the
vulnerable victim enhancement under U.S.S.G. § 3A1.1(b)(1) based on the
hostage victims’ status as undocumented aliens, (2) denying his request for a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40961    Document: 00514695056     Page: 2   Date Filed: 10/24/2018


                                 No. 17-40961

mitigating role adjustment under U.S.S.G. § 3B1.2, (3) refusing his request for
a downward departure under U.S.S.G. § 5H1.3 for his purported mental
condition, and (4) imposing a procedurally and substantively unreasonable
sentence.
      This court reviews the district court’s interpretation and application of
the Sentencing Guidelines de novo and its factual findings for clear error.
United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011). The clear error
standard is deferential and “only requires a factual finding to be plausible in
light of the record as a whole.” Id.
      The record in this case reflects that Sanchez and others raided a stash
house where illegal aliens were being harbored and forcibly took approximately
20 aliens hostage at gunpoint. As the district court found, the hostages in this
case “were particularly susceptible to criminal conduct” given their illegal
status. Because the hostages constituted vulnerable victims, and because their
vulnerability was not already incorporated into the guideline used to calculate
Sanchez’s base offense level, the district court did not clearly err in applying
the enhancement under § 3A1.1(b)(1). See United States v. Cedillo-Narvaez,
761 F.3d 397, 403-04 (5th Cir. 2014).
      Sanchez argues that he is entitled to a mitigating role adjustment under
§ 3B1.2 because he had no decision-making authority, acted only under the
direction of the conspiracy leaders, and was nothing more than an “errand
runner.”    The presentence report (PSR), which the district court adopted,
supports the conclusion that Sanchez played an average role in the offense.
      According to the PSR, Sanchez coordinated and acquired the vehicles
that were used during the raid of the stash house. The hostages were initially
held at Sanchez’s house before being divided into groups and taken to other
stash houses. Sanchez assisted in transporting the group of seven hostages



                                        2
    Case: 17-40961    Document: 00514695056     Page: 3   Date Filed: 10/24/2018


                                 No. 17-40961

who were “sold” to him to the next stash house. He was present when ransom
demands were made, and he personally demanded money from the illegal
aliens. He also admitted to receiving wire transfers from the victims’ families
on two occasions. Based on these facts, the district court’s determination that
Sanchez was not entitled to a § 3B1.2 reduction was plausible in light of the
record as a whole and was not clearly erroneous. See United States v. Torres-
Hernandez, 843 F.3d 203, 207 (5th Cir. 2016).
      Sanchez contends that the district court erred in denying his request for
a downward departure under § 5H1.3 because he suffered from “a disorder,
anxiety and dyslexia” and had “trouble [] remembering things.” This court
lacks jurisdiction to review the denial of a downward departure unless the
denial was based on the district court’s mistaken belief that it lacked the
authority to depart. United States v. Lucas, 516 F.3d 316, 350 (5th Cir. 2008).
The record in this case does not reflect that the district court was unaware of
its authority to depart from the Guidelines.        As such, this court lacks
jurisdiction to review the district court’s denial of Sanchez’s request for a
downward departure under § 5H1.3. See id.
      For the first time on appeal, Sanchez argues that his 324-month
sentence, which is at the bottom of the guidelines range, is otherwise
procedurally and substantively unreasonable. Because Sanchez failed to raise
these additional objections to the procedural and substantive reasonableness
of his sentence before the district court, this court’s review is for plain error
only. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      According to Sanchez, his within-guidelines sentence is procedurally
unreasonable because the district court selected his sentence without stating
that it had considered the statutory factors in 18 U.S.C. § 3553(a)(2). Where
the district court imposes a sentence within the properly calculated guidelines



                                       3
    Case: 17-40961    Document: 00514695056     Page: 4   Date Filed: 10/24/2018


                                 No. 17-40961

range, this court “will infer that the judge has considered all the factors for a
fair sentence set forth in the Guidelines.” United States v. Mares, 402 F.3d
511, 519 (5th Cir. 2005). To the extent that Sanchez is also arguing that the
district court’s explanation for its sentence was inadequate, this court has
stated that when a judge imposes a within-guidelines sentence, “little
explanation is required.” Id. Sanchez has failed to show a plain procedural
error with respect to his sentence. See Puckett v. United States, 556 U.S. 129,
135 (2009).
      Sanchez also claims that his within-guidelines sentence is substantively
unreasonable given the extent of his involvement in the offense and because it
does not account for personal characteristics, such as his youth and his
purported mental condition and lack of education. Additionally, he relies on
the sentences of his co-conspirators to argue that his sentence is unreasonable
because it reflects an unwarranted sentence disparity.
      At sentencing, the district court specifically acknowledged Sanchez’s age
and stated that it generally granted downward departures “based on [] age,”
but under the totality of the circumstances, “a departure for any reason” was
not warranted. The court was also aware that Sanchez suffered from anxiety,
dyslexia, and memory loss, but there was no evidence that Sanchez suffered
from a mental condition to a degree that would warrant a departure under
§ 5H1.3.
      The co-defendants Sanchez uses for comparison are not similarly
situated, and Sanchez readily acknowledges that some of them had different
roles in the conspiracy and had different criminal history categories. See
United States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010). Sanchez
has not rebutted the presumption of reasonableness applicable to his within-




                                       4
    Case: 17-40961   Document: 00514695056    Page: 5   Date Filed: 10/24/2018


                               No. 17-40961

guideline sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009).
     The judgment of the district court is AFFIRMED.




                                    5